Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 83,214) in view of Robertson (US 7,014,406) and McMurray (US 4,220,188).  Sanders discloses a securing element comprising a head (a) with a central threaded bore (b) having an underside which starting from an outer edge towards the center extends against a clamping direction (second column, lines 2-5) which would be capable of producing a spring effect with a substrate and wherein the edge region has a strictly monotonic circumferential level rise in the clamping direction followed by a decrease (e, second column, second paragraph).  The rise is shown to be about half the circumference of the underside which therefore forms a central angle over 70°.  Sanders does not disclose the angles of rise pitch and decent.  
Robertson also discloses a securing element (100) including a head with an underside having a circumferential level rise (136) and decent (132) but, Robertson further discloses the rise to have a pitch angle including 10° (the pitch angle relative to the horizontal would be the same as α1 since the included angle α is 90°) which is inclusive of the claimed range, and a decent angle of 80° (90°- α1 when measured 
McMurray discloses a securing element in the form of a bolt (Fig. 1) with a head (10) having a central region and a flange (11) where the flange is narrower than the central region in the axial direction (see Fig. 3).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the securing element of modified Robertson in the form of a bolt with a head having a narrower flange as disclosed in McMurray because McMurray teaches the bolt as an alternative to a nut (Figs. 8 and 9) similar to the nut of modified Robertson.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Robertson and McMurray as applied to claim 1 above, and further in view of Jordan (US 308,562).  Jordan disclose securing element (Fig. 1) with three rise sections (g) where each would be extending over 118°.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide modified Sanders with three section as disclosed in Jordan because three section disclosed in Jordan are for the same purpose as the two sections in modified Sanders thus replacing the two section with the three sections would provide the same predictable results.


Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Remarks
Applicant argues the combination of Sanders in view of Robertson, in particular Sanders does not disclose the head with a central region and narrower flange.  In response the examiner agrees.  However, a new rejection as has been set forth applying McMurray to teach a head (10) with a central region and a narrower flange (11) as an alternative to a nut (Figs. 8 and 9) where the nut is similar to Sanders with its locking means directly in the bottom.

Applicant separately argues claim 2.  Applicant argues that since Sanders has two rises the surface cannot be monotonic.  In response, the claim does not require the surfaces to be monotonic but, instead only requires “a rise of the surface level to be monotonic”.  And the two rises in Sanders does not preclude either one of them to be monotonic.

Applicant separately argues claims 21 and 22.  In response, claims 21 and 22 have been indicated as including allowable subject matter as a result of the amendments thereto.

 Applicant separately argues claim 23.  Applicant argues that there is no suggestion to providing three points.  In response, while the examiner disagrees, the reference to Jordan has been applied to show the three points. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jordan (US 308,562) is cited to show three increasing surfaces.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677